Citation Nr: 1819663	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for low back/thoracic spine degenerative joint disease (DJD) (herein back disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine DJD (herein neck disability) prior to August 12, 2009.

3.  Entitlement to a disability rating in excess of 20 percent for a neck disability from August 12, 2009 to March 19, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for a neck disability from March 19, 2010.

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy, left upper extremity.

6.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy, right upper extremity.

REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board adjudicated the Veteran's back and neck increased rating claims in an October 2013 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a November 2014 Joint Motion for Partial Remand.  The Board remanded the Veteran's claim in April 2015 and January 2017. 

In October 2011, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In a December 2014 letter the Veteran was informed that the VLJ who held his hearing was no longer employed by the Board and he was given the opportunity to elect to have a new hearing.  The Veteran replied in January 2015 and indicated that he did not wish to appear at another Board hearing.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Back and Neck Disabilities

In January 2017, the Board remanded these claims to afford the Veteran a new VA examination, which were conducted in February 2017.  Upon review, remand is required for a new VA examination for these disabilities to ensure compliance with recent Court holdings.

First, the Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The February 2017 VA Back and Neck Disability Benefits Questionnaires (DBQs) noted range of motion findings in active and passive motion (noted to be the same).  The examiner, however, did not provide range of motion findings on both weight bearing and non-weight bearing.  The examiner did note that there was no pain on weight and non-weight bearing.   While it appears that this was an attempt to comply with Correia, as quoted above the Court specifically stated in that case that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 and additionally that "the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court specifically stated that "range of motion testing" was required and the February 2017 VA DBQs notation as to a lack of pain on weight and non-weight bearing failed to provide the information required pursuant to Correia, thus requiring remand.  See also January 2017 Board Remand (stating that "[t]he examiner must test the range of motion in...weight-bearing, and nonweight-bearing").

Second, the February 2017 Back and Neck DBQs noted that the Veteran reported flare-ups of his back and neck.  The description of the Veteran's flare-ups for the back was noted as "[p]ast history of [intervertebral disc syndrome (IVDS)] but no history of evi[d]ence of incapacitating episodes within the past year."  The description of the Veteran's flare-ups for the neck was noted as "[h]istory of IVDS in 2008 exam.  History of flares but no IVDS in 2009 and 2010.  Current exam shows no evidence of IVDS.  As per [V]et[eran] he had no incapacitating episodes and no physician prescribed bed rest within the past year."  The examiner noted for both the back and the neck that the examination was not being conducted during a flare-up and that they were "[u]nable to say [without] mere speculation" whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups.  The explanation provided was that "[f]unctional loss cannot be quantified on a hypothetical situation."  The Court discussed in Sharp v. Shulkin, 29 Vet.App. 26 (2017) a similar opinion and rationale and found such to be inadequate.  In this regard, the Court stated that "[b]ecause the VA examiner did not ...estimate the [V]eteran's functional loss due to flares based on all the evidence of record-including the [V]eteran's lay information-or explain why she could not do so, the...examination was inadequate."   As such, while on remand, the requested VA opinion must also contain adequate information pursuant to Sharp.

Bilateral Upper Extremity Radiculopathy 

The Veteran's back and neck disabilities are both rated under Diagnostic Code 5242 (Degenerative arthritis of the spine).  These disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine and the accompanying Note (1) states to "[e]valuate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  The AOJ granted entitlement to service connection for bilateral upper extremity radiculopathy in a June 2017 rating decision and assigned separate 20 percent disability ratings effective February 21, 2017 (the date of the VA back and neck examinations).  The AOJ did not include these disabilities on the June 2017 Supplemental Statement of the Case (SSOC).  In a December 2017 brief, the Veteran's representative stated that the bilateral upper extremity radiculopathy disability "ratings are part and parcel of the underlying spinal condition."  The representative then advocated for the assigned disability ratings to have earlier effective dates.  

Upon review, based on the circumstances of this appeal and Note (1) to Diagnostic Code 5242, the Board finds that the issues of entitlement to increased disability ratings for bilateral upper extremity radiculopathy are part of the appeal before the Board, to include as to whether an earlier effective date for entitlement to service connection is warranted.  

Initially, the Board finds that these claims are inextricably intertwined with the neck disability claim being remanded, as the requested VA examination is likely to contain relevant information.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).      

In addition, as noted, the Veteran's representative has advocated for the separately assigned disability ratings for bilateral upper extremity radiculopathy to be effective earlier than the currently assigned February 21, 2017 effective date.  With respect to the left upper extremity, the Veteran's representative in the December 2017 brief referenced various evidence of record and stated that the "medical and lay evidence support the presence of symptoms consistent with left arm radiculopathy as early as December 2008."  It was noted that a December 2008 VA examination report noted complaints of "numbness and weakness in the upper extremities."  The brief acknowledged "that the 2009 [VA] examiner only diagnosed right arm radiculopathy; however, by 2012 [the Veteran] again complained of bilateral numbness and tingling in his arms."  The brief continued to state that:

...the 2017 [VA] examiner confirms the objective medical evidence (e.g. exams, x-rays, EMGs) were essentially the same in 2009 as in 2017.  He failed to discuss whether or not radiculopathy was present in the left arm in 2008-2009.  However, given the similarities in the medical evidence, and the complaints of bilateral symptoms, [the Veteran] should be awarded a 20% rating as early as December 2008.
That being said, the evidence does show a lack of complaints between 2009 and 2012 in the left arm.  However, by February 2012 [the Veteran] once again began complaining of left arm tingling.  Most convincingly, the February 2012 MRI confirms 'minimal cord signal abnormality.'  The attached article from the Merck Manual explains that MRIs are 'the most accurate imaging test for spinal cord disorders.'

The overwhelming evidence supports a finding of left arm radiculopathy no later than February 2, 2012.

Upon review, the Veteran's representative has raised a medical issue regarding the onset of left upper extremity radiculopathy.  Specifically, the brief, essentially, argued that the Veteran had left upper extremity radiculopathy earlier than February 2017 based on either the complaints of numbness and weakness noted on the December 2008 VA examination report; the "similarities in the medical evidence" in 2009 and 2017; or based on the results of a February 2012 MRI.  These arguments raise medical issues that the Board is not competent to address.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, while on remand, the examiner will be asked to provide an opinion addressing when left upper extremity radiculopathy was initially manifested, to include consideration of the Veteran's representative's arguments.

Outstanding Records

Finally, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent treatment records of record are dated in November 2016).

2.  Afford the Veteran an appropriate VA examination to determine the severity of his back and neck disabilities.
With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or finds that this testing is medically inappropriate in this case, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran.  The examiner must either estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information or explain why he or she cannot do so.  The examiner's determination in this regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

3.  The examiner conducted the back and neck examination is asked to provide an opinion addressing the following:

Based on a review of the evidence of record, when did the Veteran's left upper extremity radiculopathy (noted on the February 2017 VA neck DBQ to involve the C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular groups)) initially manifest?

While a review of the entire claims folder is required, attention is invited to the Veteran's representative's December 2017 brief and the section that addressed this issue.  The brief, essentially, argued that the Veteran had left upper extremity radiculopathy earlier than February 2017 based on either the complaints of numbness and weakness noted on the December 2008 VA examination report; the "similarities in the medical evidence" in 2009 and 2017 (in reference to the 2017 VA Neck DBQ); or based on the results of a February 2012 MRI.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

